


EXHIBIT 10.1
RESTRICTED STOCK UNIT AGREEMENT WITH DIRECTOR
(Unum Group Stock Incentive Plan of 2012)


THIS AGREEMENT, dated as of [Grant Date], is entered into by and between Unum
Group, a Delaware corporation (the “Company”), and [Participant Name] (the
“Director”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Restricted Stock Units.



(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2012 (the “Plan”), the Company hereby
grants to the Director, as of [Grant Date] (the “Grant Date”), [Number Granted]
Restricted Stock Units (the “Restricted Stock Units”), each with respect to one
share of common stock of the Company, par value $0.10 per Share. All capitalized
terms used herein, to the extent not defined, shall have the meaning set forth
in the Plan.


(b)Vesting During the Restriction Period. Subject to the terms and conditions of
this Agreement, the Restricted Stock Units shall vest and no longer be subject
to any restriction on the anniversaries of the Grant Date set forth below (the
period during which restrictions apply, the “Restriction Period”):
 
 
Vesting Date
Percentage of Total Grant Vesting
First Anniversary of the Grant Date
100%

    
(c)    Forfeiture Upon Termination of Service: Accelerated Vesting Upon
Termination Due to Death or Disability.


(i)Upon the Director's Termination of Service (as defined below) for any reason
(other than due to the Director's death, Disability or Retirement) during the
Restriction Period, all Restricted Stock Units still subject to restriction
shall be forfeited.


(ii)Upon the Director's Termination of Service during the Restriction Period due
to the Director's death, Disability or Retirement, the restrictions applicable
to the Restricted Stock Units shall lapse, and such Restricted Stock Units shall
become free of all restrictions and become fully vested.


(iii)For purposes of this Agreement, “Retirement” shall mean the Director's
Termination of Service after the attainment of at least four years of continuous
service as a director of the Company only if such Termination of Service is
approved as a “Retirement” by the Committee.


(iv)For purposes of this Agreement, service with the Company shall include
service with the Company's Affiliates and successors. Nothing in this Agreement
or the Plan shall confer upon the Director any right to continue in the service
of the Company or any of its Affiliates or interfere in any way with the right
of the Company or any such Affiliates to terminate the Director's service at any
time. For purposes of this Agreement, “Termination of Service” means the
termination of the Director's service with the Company and any of its
Subsidiaries or Affiliates.


2.
Settlement of Units.



As soon as practicable after the date on which the Restriction Period expires,
and in no event later than 30 days after such date, the Company shall deliver to
the Director or his or her personal representative, in book-position or
certificate form, one Share that does not bear any restrictive legend for each
Share subject to the Restricted Stock Unit.


3.
Nontransferability of the Restricted Stock Units.



During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided

1

--------------------------------------------------------------------------------




in Section 2 above, the Restricted Stock Units and Shares covered by the
Restricted Stock Units shall not be transferable by the Director by means of
sale, assignment, exchange, encumbrance, pledge, hedge or otherwise. Any
purported or attempted transfer of such Restricted Stock Units or Shares shall
be null and void.


4.
Rights as a Stockholder.



During the Restriction Period, the Director shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights), provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which, as applicable, shall
vest and be settled at such time as the underlying Restricted Stock Units vest
and are settled.
5.
Adjustment; Change in Control.



In the event of certain transactions during the Restriction Period, the
Restricted Stock Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary: (a) upon the occurrence
of a Change in Control, unless a Replacement Award is granted in respect of the
Restricted Stock Units (in which case this clause (a) shall not apply), the
restrictions applicable to the Restricted Stock Units shall lapse and such
Restricted Stock Units shall become free of all restrictions and fully vested as
of such Change in Control and shall be settled as soon as practicable following
the date of such Change in Control (but not later than 30 days thereafter); and
(b) if a Replacement Award is granted in respect of the Restricted Stock Units
in connection with such Change in Control, upon a Termination of Service of the
Director occurring upon or during the two years immediately following the date
of such Change in Control, the restrictions applicable to such Replacement
Award, to the extent not vested as of such Termination of Service, shall lapse,
and such Replacement Award shall become free of all restrictions and fully
vested and shall be settled as soon as practicable following the date of
Termination of Service (but not later than 30 days thereafter); provided,
however, that any Restricted Stock Units that constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code shall, to the extent
necessary to avoid the imposition of penalty taxes under Section 409A of the
Code, not be so settled unless the Change in Control constitutes a “change in
control event” within the meaning of Section 409A of the Code (it being
understood that nothing in this Section 5 shall preclude the Company from
settling upon a Change in Control any Restricted Stock Units that are not
replaced by a Replacement Award, to the extent effectuated in accordance with
Treasury Reg. § 1.409A-3(j)(ix)).
6.
Payment of Transfer Taxes, Fees and Other Expenses.



The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by the Director in
connection with the Restricted Stock Units, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.
7.
Other Restrictions.



(a)The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


(b)The Director is an insider as described under the Company's Insider Trading
Policy (as in effect from time to time and any successor policies). Accordingly,
the Director shall be required to obtain pre-clearance from the General Counsel
or Securities Counsel of the Company prior to purchasing or selling any of the
Company's securities, including any Shares issued upon vesting of the Restricted
Stock Units, and may be prohibited from selling such securities other than
during an open trading window. The Director further acknowledges that, in its
discretion, the Company may prohibit the Director from selling such securities
even during an open trading window if the Company has concerns over the
potential for insider trading.


8.
Taxes.



As a non-employee director of the Company, the Director will be responsible for,
and will duly and timely comply with all applicable laws and regulations
relating to the collection, payment, reporting and remittance of any and all
federal, state or local taxes, charges or fees resulting from the receipt of
amounts described in this Agreement. Neither the Company nor any of its
Affiliates shall be liable for any such taxes, charges or fees resulting from
the receipt of amounts described in this Agreement.

2

--------------------------------------------------------------------------------




9.
Notices.



All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Director:
At the most recent address
on file at the Company


If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Director consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
10.
Effect of Agreement.



This Agreement is personal to the Director and, without the prior written
consent of the Company, shall not be assignable by the Director otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Director's legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
11.
Laws Applicable to Construction; Consent to Jurisdiction.



The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
12.
Severability.



The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
13.
Conflicts and Interpretation.



In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Director hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Director and the Company each acknowledge that this Agreement (together with the
Plan) constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
14.
Amendment.



The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Director without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

3

--------------------------------------------------------------------------------




15.
Section 409A.



It is the intention of the Company that the Restricted Stock Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver Shares pursuant to this Agreement will result
in the imposition of taxation or penalties as a consequence of the application
of Section 409A of the Code. Restricted Stock Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Director's Termination of Service shall
not be delivered until the date that the Director incurs a “separation from
service” within the meaning of Section 409A of the Code. If the Company
determines after the Grant Date that an amendment to this Agreement is necessary
to ensure the foregoing, it may make such an amendment, notwithstanding
Section 14 above, effective as of the Grant Date or any later date, without the
consent of the Director.


16.
Headings.



The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
17.
Counterparts.



This Agreement may be executed in counterparts, which together shall constitute
one and the same original.




IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Director has hereunto set the Director's hand.
Date:
 [Acceptance Date]
DIRECTOR:  [Director Name]
 
 
 
 
 
[Director Signature]
 
 
 
 
 
 
UNUM GROUP
 
 
 
 
 
 
By:
 
 
 
 
[Authorized Signature]
 
 
 
[Name]
 
 
 
[Title]

    



4